Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Forms S-8 (No. 333-146485 and No. 333-157955) of Index Oil and Gas Inc. of our report, which includes an explanatory paragraph regarding the substantial doubt about theCompany's ability to continue as a going concern,dated July 10, 2009 relating to the consolidated financial statements, which is included in this Annual Report on Form 10-K for the year ended March 31, 2009. /s/RBSM LLP New York,
